FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PRUDENTIAL LOCATIONS LLC, a                 No. 09-16995
Hawaii limited liability company,               D.C. No.
                Plaintiff-Appellant,        1:09-cv-00128-
                 v.                           SOM-KSC
U. S. DEPARTMENT OF HOUSING AND            District of Hawaii,
URBAN DEVELOPMENT,                              Honolulu
               Defendant-Appellee.
                                               ORDER

                   Filed January 18, 2012

   Before: A. Wallace Tashima, William A. Fletcher, and
            Marsha S. Berzon, Circuit Judges.


                          ORDER

  The petition for panel rehearing is GRANTED. The opin-
ion in the above-captioned matter filed on June 9, 2011, and
published at 648 F.3d 768, is VACATED.

   The panel will issue a further order regarding the time and
place of argument and the issues to be addressed at argument.

  IT IS SO ORDERED.




                             355